PER CURIAM.
We reverse, in part, the order finding Appellant in civil contempt. Although the order allows Appellant to avoid incarceration by paying a purge, it fails to include a provision that would allow him to purge his contempt after incarceration by paying the purge amount. On remand, the order must be amended to include such a provision. Alves v. Barnett Mortgage Co., 688 So.2d 459, 460 (Fla. 4th DCA 1997). The order is affirmed in all other respects.
AFFIRMED in part, REVERSED and REMANDED in part.
STONE, C.J., and POLEN and KLEIN, JJ., concur.